Me. Chief Justice Quiñones,
after stating the foregoing facts, delivered the opinion of the court.
The Department of Registries of the Colonial GoArernment. having held in its decision of May 16, 1896, that when a building is recorded, the lot must be considered as recorded in favor of the same owner, when the latter’s is not a mere right to the use of the surface of the land, on the legal presumption that he who is the owner of the building is also the owner of the soil, there is no reason why this doctrine, which has been sanctioned by practice and which has been expressly affirmed by the superior office of registries of property, should not continue to be applied in all cases, provided that the legal presumption on which it is based is not destroyed by sufficient proof to the contrary.
This doctrine is not in conflict with the opinion of this Supreme Court of November 16, 1903, relating to the record of a lot in favor of the municipality of San Juan, in which it was held, not exactly that if the lot were not expressly recorded, it should not be considered as included in the record of the house, as was held in the decision of the Department of Registries of the Colonial Government, of which mention has been made, but that appearing as it did in that special and specific case, that the municipality of San Juan was the owner of the lot in question as established by the documents in the record; that the former owners of the house had been paying a sum to the municipality for the lease of the lot until 1903, and that two of said former owners, named Bernardo Baez and Juan Casimiro de Leon, had placed a mortgage on *190the house in favor of the municipality to secure the payment of the rental of the lot, by deed of July 2, 1851, executed before Notary Mauricio Guerra Mondragon, recorded in the old registry and transferred to the new registry at folio 61, reverse side, of volume 28 of the municipality of San Juan, estate 1149, entry No. 6; and that this fact not having been embodied in the record of the house in violation of the provisions of article 64 of the Regulations for the execution of the Mortgage Law, according to which “in every record relating to an estate in which the -soil belongs to one person and the building or the crops to another, such circumstance shall be clearly stated,” this omission could not prejudice the right of the municipality and, consequently, the lot should be recorded in its favor, article 20 of the Mortgage Law not •being an obstacle thereto, because it did not appear expressly recorded in favor of any specific person.
There being, therefore, no reason whatsoever, for not applying in this case the doctrine announced by the Department of Registries of the Colonial Government in its decision of May 16, 1896, especially when Josefa Candia Cintron having the deed of purchase and sale of the house at number 6, Hospital street, in the city of San Juan, which includes the lot on which it is erected, recorded in her- favor, such lot must be considered as included in the record of the house, and, consequently, there is no reason for not recording the mortgage deed in question.
In view of the legal provisions cited in this opinion, the decision of the Registrar of Property of the city of San Juan appearing at the end of the mortgage deed referred to in this appeal refusing to admit it to record, is reversed, and it is held that said deed is also recordable on the lot of the house mortgaged by the deed.of December 23,1904, in favor of Leon Emilio Chevremont y Couvertie; and it is ordered that the documents submitted be returned to the Registrar of Property of the city of San Juan, with a copy of this opinion for *191his information and any other purposes proper in accordance with the law.
Justices Hernández, Figueras and MacLeary concurred.
Mr. Justice Wolf did not take part in the decision of this case.